820 F.2d 1112
Victor ARGUELLES-VASQUEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 84-7697.
United States Court of Appeals,Ninth Circuit.
July 1, 1987.

Carlos Vellanoweth, Los Angeles, Cal., for petitioner.
Evelyn Matteucci, Asst. U.S. Atty., Los Angeles, Cal., for respondent.
Prior Report:  800 F.2d 223.
Before BROWNING, Chief Judge, GOODWIN, PREGERSON, ALARCON, POOLE, CANBY, NORRIS, REINHARDT, BEEZER, HALL and NOONAN, Circuit Judges.

ORDER

1
The stay in this case shall continue until further order of the court.  The parties shall submit written statements on September 1, 1987, or within ten days of the grant or denial of petitioner's application for legalization, whichever occurs first, addressing whether the stay should at that time continue.